Oliver,' Chief Judge:
This appeal for reappraisement is limited to 2,500 packets of genuine cut unset marcasites, identified on the invoice as being contained in cases PP-3 to PP-9, inclusive, exported from Switzerland and entered at the port of New York.
The case is before me on an agreed set of facts, establishing that export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for appraisement of the merchandise in question, and that such statutory value for the articles is $3 per packet, less 5 per centum discount, plus cost of packing, and I so hold.
Judgment will be rendered accordingly.